The opinion of the court was delivered by
Ti-ie Chancellor.
The judgment which is brought up in this ease was entered in the Circuit Court of the county of Middlesex, in a suit upon the lien claim of a material man under the mechanics’ lien law, for materials furnished for a house built by the defendant Kjer upon a lot of land of the defendant Acken pursuant to a contract between them. The latter *341pleaded that the house and land were not liable for the debt. He was a minor when the house was built. He, therefore, could make no contract for its erection which would be binding upon him or his property. There can be no lien upon the land of a minor under the mechanics’ lien law; for the lien given thereby is, except in the case of the land of married women, as to which there is an express provision for lien, incident only to a legal liability to pay which a minor is not competent to incur for building upon his land. Phil. Mech. Liens, §§ 108, 112; Johnson v. Parker, 3 Dutcher 239. The judgment of the court below should be affirmed.
For affirmance — The Chancellor, Chief Justice, Depue, Dixon, Mag-ie, Parker, Eeed, Yan Syokel, Brown, Clement, Cole, Paterson, Whitaker. 13.
For reversal — None.